TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00584-CR




                                   Tresa Byrd, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-06-302760, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 8, 2008

Do Not Publish